MEMORANDUM **
Jose Jairo Hernandez Romo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We review due process challenges de novo. See Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
This court lacks jurisdiction to review the BIA’s discretionary determination that Hernandez Romo failed to establish the requisite hardship and good moral character to qualify for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890-92 (9th Cir.2003). As the BIA explicitly upheld the moral character determination based on the discretionary catchall provision of 8 U.S.C. § 1101(f) and not any per se category, we do not consider Hernandez Romo’s contention that the BIA erred in affirming the conclusion that use of a false social security number precludes a finding of good moral character. See Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997).
Hernandez Romo’s contention that the IJ violated his due process rights by applying the incorrect hardship standard is unavailing as Hernandez Romo’s failure to establish good moral character is dispositive of his claim for relief. See 8 U.S.C. § 1229b(b)(l); Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003) (holding that a petitioner must show error as well as resulting prejudice to establish a successful due process claim).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.